Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21, 22, 24, 26-32, 34, 36-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the limitations of dependent claims previously indicated as allowable into the independent claims.  Specifically:
The generation and grading of new locations based on geological parameters for each heel and toe of a set of existing wells in an area is not disclosed by the art in general.  While base modeling may sometimes take into account parameters near the heel and toe of a well, they are not integrated into a modelling system that utilizes measurements specifically at these points to evaluate existing wells and extrapolate data about these existing wells to grade potential new well locations.  This represents a non-obvious step that distinguishes over the art as a whole and is reflected in the claim language.  The most pertinent prior art regarding the heel and toe features, Valk (Vander Valk, P. A., and P. Yang. "Investigation of key parameters in SAGD wellbore design and operation." Journal of Canadian Petroleum Technology 46.6 (2007): 49-56., cited by applicant on the IDS dated 6/1/2020), does not even explicitly associate modeling parameters to these regions – rather, it just discloses that operations occur near these regions and would suggest to one of ordinary skill in the art that modeling parameters may be warranted there (at best).  It makes no mention of deriving parameters from this to evaluate an existing well in the context of predicting a possible new well’s potential performance.  As such, the claims distinguish over the art as a whole.
Regarding 35 USC 101, the claims provide for a practical application by allowing a system user to survey a region and see a large area of graded locations for new production wells, which allows a user to better identify productive wells in a very large area, such as tens to thousands of square miles (see p.5, lines 1-8 of the instant application’s specification).  This is specifically provided by the grading and display steps, which enable a user to take advantage of the predictive calculations also recited.  This renders the claims eligible under the current guidance (2019 PEG).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128